Citation Nr: 0608974	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-29 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for impotence, to 
include as secondary to service-connected residuals of a 
gunshot wound of the right chest cavity.

2.  Entitlement to an increased evaluation for service-
connected residuals of a gunshot wound of the right chest 
cavity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran had active duty from December 1942 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans' Affairs (VA), 
Regional Office (RO) located in Indianapolis, Indiana.  

A motion to advance this case on the Board's docket, which 
was received by the Board on March 7, 2006, was granted by 
the Board on March 16, 2006 for good cause.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  

The issue of entitlement to an increased evaluation for 
service-connected residuals of a gunshot wound (GSW) of the 
right chest cavity is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have impotence that is related to 
military service.

2.  The veteran does not have impotence that is related to 
his service-connected residuals of a GSW of the right chest 
cavity.


CONCLUSION OF LAW

Impotence was not incurred in or aggravated by active 
military duty, and is not proximately due to, or the result 
of, a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the service connection issue decided herein.  

The RO sent the veteran letter in October 2001, April 2003, 
and September 2004 in which he was informed of the 
requirements needed to establish entitlement to service 
connection.  In accordance with the requirements of the VCAA, 
the letters informed the veteran what evidence and 
information he was responsible for and the evidence that was 
considered VA's responsibility.  The letter explained that VA 
would make reasonable efforts to help him get evidence such 
as medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  

The duty to notify includes informing the veteran that she 
must send in all evidence in his possession pertaining to her 
claim.  38 C.F.R. § 3.159(b)(1).  The September 2004letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
August 2003 statement of the case.  It is clear from these 
documents that the RO was asking for any records 


related to the veteran's claim.  The duty to notify the 
veteran of necessary evidence and of responsibility for 
obtaining or presenting that evidence has been fulfilled.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for impotence is being denied, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(U.S. Vet. App. March 3, 2006).

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, a relevant VA 
examination was conducted in November 2001.  The Board 
concludes that all available evidence that is pertinent to 
the service connection claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  There is no 
indication that additional relevant evidence exists, and the 
veteran has not pointed to any additional information that 
needs to be added to his VA claims folder with respect to the 
service connection issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); see also 


Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran contends that he has impotence that either began 
in service or is secondary to service-connected disability.  
Service connection was granted for residuals of a GSW of the 
right chest cavity in a February 1946 rating decision, and 
the disability was assigned the current 20 percent rating by 
rating decision in February 1949, effective April 27, 1949.

A review of the claims file reveals that there were no 
complaints or findings of impotency on the veteran's January 
1946 separation medical examination report.  The initial 
notation of a problem with impotence was not until VA 
examination in November 2001.  Although the veteran 
complained in November 2001 of a history of only partial 
ability to have an erection since he incurred a GSW in 
service, with complete impotence since 1989, it was noted 
that he had four children.  After review of the claims file 
and examination of the veteran, the examiner concluded in 
November 2001 that it was "not at least as likely as not" 
that the veteran's impotence was due to his service-connected 
GSW of the chest.  The first medical evidence of record of 
impotence was not until 2001, more than 50 years subsequent 
to service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition); see also 
cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  As there 
is no medical evidence of impotence in service and no nexus 
opinion linking impotence to either the veteran's military 
service or to a service-connected disability, to include 
residuals of a GSW, service connection for impotence is not 
warranted.

The Board has considered the veteran's written contentions.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter, such as 
whether he has a current disability related to service, or 
whether there is a medical relationship between a claimed 
disability and a service-connected disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).

As there is no competent medical evidence of record to 
support the veteran's claim, the preponderance of the 
evidence is against the veteran's claim for service 
connection for impotence, to include on a secondary basis, 
and the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Service connection for impotence, to include as secondary to 
service-connected residuals of a GSW of the right chest 
cavity, is denied.


REMAND

The veteran's service-connected residuals of a GSW of the 
right chest cavity is rated as analogous to a traumatic chest 
wall defect under 38 C.F.R. § 4.97, Diagnostic Code 6843 
(2005), which involves restrictive lung disease and rates a 
disability based on the results of pulmonary function testing 
(PFT).  A review of the claims file reveals, however, that 
the veteran has never had PFT to determine the severity of 
his service-connected residuals of a GSW of the right chest 
cavity. 

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2005).  

Based on the above, this issue is remanded for the following 
actions:  

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. 
Vet.App. March 3, 2006). 

2.  The veteran must be contacted and 
asked to provide the names and 
addresses, as well as the dates of 
treatment, of all health care providers 
who have treated him for his service-
connected residuals of a GSW of the 
right chest cavity since September 2004, 
the date of the most recent medical 
evidence currently on file.  After 
securing any appropriate consent from 
the veteran, the RO must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  

3.  After the above, the RO afford the 
veteran a VA examination to determine 
the current nature and severity of the 
veteran's service-connected residuals of 
a GSW of the right chest cavity.  The 
claims file must be made available to, 
and reviewed by, the examiner.  The 
examiner must conduct the appropriate 
pulmonary function tests, as designated 
in the Schedule for Rating Disabilities, 
to include forced expiratory volume in 1 
second, the ratio of forced expiratory 
volume in 1 second to forced vital 
capacity, the diffusion capacity of 
carbon monoxide by the single breath 
method, and the maximum oxygen 
consumption must be reported.  All 
pertinent symptomatology and findings 
must be reported in detail, to include 
any evidence or cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, episodes of acute 
respiratory failure, or if the veteran 
requires outpatient oxygen therapy.  The 
report prepared must be typed and 
associated with the claims file.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folders and ensure that all 
required developmental actions have been 
conducted and completed in full.  The RO 
must then readjudicate the veteran's 
claim for an increased evaluation for 
service-connected residuals of a GSW of 
the right chest cavity under the 
applicable rating criteria based on all 
relevant evidence on file.  If the issue 
continues to be denied, the RO must 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, the case must be returned to 
the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 84 YEARS OF 
AGE AND THIS CASE HAS BEEN ADVANCED ON THE BOARD'S DOCKET.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


